USCA4 Appeal: 21-4679      Doc: 6        Filed: 03/25/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4679


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        PERCY JAMES TUCKER,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Arenda L. Wright Allen, District Judge. (2:09-cr-00182-AWA-DEM-1)


        Submitted: March 10, 2022                                         Decided: March 25, 2022


        Before MOTZ and THACKER, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Percy James Tucker, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4679       Doc: 6         Filed: 03/25/2022      Pg: 2 of 3




        PER CURIAM:

               Percy James Tucker seeks to appeal the district court’s order granting his former

        standby counsel’s motion to withdraw and directing that new standby counsel be appointed

        in his criminal case. The Government moves to dismiss the appeal for lack of jurisdiction.

        Tucker has not responded to the motion or this court’s notices directing a response.

               We may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

        interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

        Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “Under the final judgment

        rule, federal appellate court jurisdiction is limited to reviewing ‘final decisions of the

        district court.’” United States v. Sueiro, 946 F.3d 637, 639 (4th Cir. 2020) (citations

        omitted). “In the criminal context, this means that this Court generally does not have

        appellate jurisdiction until after the imposition of a sentence.” Id. (citations omitted).

               “This final judgment rule requires ‘that a party must ordinarily raise all claims of

        error in a single appeal following final judgment on the merits.’” Flanagan v. United

        States, 465 U.S. 259, 263 (1984) (citation omitted). “[T]he final judgment rule is ‘at its

        strongest in the field of criminal law,’ because of the compelling interest in the speedy

        resolution of criminal cases.” Sueiro, 946 F.3d at 640 (quoting Flanagan, 465 U.S. at 264-

        65).




                                                      2
USCA4 Appeal: 21-4679         Doc: 6      Filed: 03/25/2022     Pg: 3 of 3




               The order that Tucker seeks to appeal is neither a final order nor an appealable

        interlocutory or collateral order. See Flanagan, 465 U.S. at 260; Sueiro, 946 F.3d at 642. *

        Accordingly, we grant the Government’s motion to dismiss and dismiss the appeal for lack

        of jurisdiction. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




               *
                 Although Tucker could have potentially challenged the district court’s order in his
        subsequent appeal of the order revoking his supervised release, he voluntarily dismissed
        the appeal under Fed. R. App. P. 42(b). See United States v. Tucker, No. 22-4016 (4th Cir.
        Jan. 11, 2022) (order granting motion to dismiss appeal). He also failed to respond to this
        court’s notices directing him to respond to the Government’s motion in the present appeal.

                                                     3